DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed March 2, 2020.  Currently Claims 1-20 are pending.  Claims 1, 10 and 19 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 10 and 19, the claims are directed to the abstract idea of providing employee training. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, providing training (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to notifying/offering training exercise an employee/pilot when the employee/pilot has some downtime (rest, break, availability, layover, etc.), wherein providing training is a fundamental economic practice that falls into the abstract idea subcategories of managing personal behavior.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receiving”, “determining”, “selecting”, and “sending” recite functions of the notifying an employee of training are also directed to an abstract idea that falls into the abstract idea subcategories of managing personal behavior.  The intended purpose of independent claims 1, 10, and 19 appears to be offering a training exercise to an employee (human user) when the employee has some ‘downtime’ (e.g. not working, availability, etc.).  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the employee (who is a person) and additional limitations of generic computer elements: processor, memory, and network module.  Claims 1-9 fail to recite any technological components or elements (e.g. no processor, no computer, etc.).  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  processor, memory, and network module.  These generic computing components are merely used to obtain/receive and process information as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's providing training in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 1-20 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited processor, memory, and network module," the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of determine from the roster data employee/pilot has downtime, select a training exercise (Claims 1, 10, 19), determine training concept associated with flight data (Claim 19) all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a processor, memory, and network module nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receiving/retrieve roster data and retrieve flight data (Claim 19) directed to insignificant pre-solution activity (i.e. data gathering).  The step of sending a notification is directed to insignificant post solution activity (i.e. data output).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic memory, processor and network module are recited at a high level of generality merely performs generic computer functions of receiving, processing and sending data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, retrieving, and sending steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-9, 11-18 and 20, the claims are directed to the abstract idea of providing training and merely further limit the abstract idea claimed in independent claims 1, 10 and 19.  
Claims 2 and 11 further limit the abstract idea by limiting downtime to include time during or layover or before a flight (a more detailed abstract idea remains an abstract idea).   Claims 3 and 12 further limit the abstract idea by receiving flight data, determining a training concept and selecting a training exercise (a more detailed abstract idea remains an abstract idea).  Claims 4 and 13 further limit the abstract idea by retrieving regulator or audit data (a more detailed abstract idea remains an abstract idea).  Claims 5 and 14 further limit the abstract idea by receiving sample data and determining a common training exercise (a more detailed abstract idea remains an abstract idea).  Claims 6 and 15 further limit the abstract idea by utilizing artificial analysis of training history (a more detailed abstract idea remains an abstract idea).  Claims 7 and 16 further limit the abstract idea by limiting the training exercises to a mid-fidelity simulation (a more detailed abstract idea remains an abstract idea).  Claims 8 and 17 further limit the abstract idea by limiting the employee to a pilot, aircraft engineer, ground operation crew member or a cabin crew member (a more detailed abstract idea remains an abstract idea).  Claims 9, 18 and 20 further limits the abstract idea by providing feedback to a learning management system (a more detailed abstract idea remains an abstract idea).  
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figure 8). More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, network module and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.



2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  (Page 16)
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 5, 6, 14 and 15, the claims recite “determining a common training exercise associated with multiple employees (Claims 5,14), “determining the common training exercises associated with multiple employees includes performing artificial intelligence analysis of a training history associated with the multiple employees” (Claim 6) and “an artificial intelligence learning model configured to perform an artificial analysis of a training history associated with multiple employees and determine the common training exercise associated with multiple employees based on results of the artificial intelligence analysis” (Claim 15) wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at determining a ‘common’ (no definition) training exercise associated with multiple employees or performing artificial analysis of training history of any kind much alone a ““determining the common training exercises associated with multiple employees includes performing artificial intelligence analysis of a training history associated with the multiple employees” (Claim 6) and “an artificial intelligence learning model configured to perform an artificial analysis of a training history associated with multiple employees and determine the common training exercise associated with multiple employees based on results of the artificial intelligence analysis” (Claim 15) as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
While Specification Paragraphs 8 and 12, disclose a wished for/desired feature of the invention may include performing artificial intelligence analysis of training history to determine common training exercises, these paragraphs like the remainder of Applicant’s very brief disclosure fails to provide any detailed discussion on HOW to determine common training exercises from a training history OR HOW to utilizing artificial intelligence analysis of training histories to determine common training exercises OR disclose a specific artificial intelligence model, approach, algorithm, or the like for performing AI analysis of any kind of data much alone performing AI analysis of training history as claimed.  This brief mention of an undisclosed artificial intelligence model that may be used to analyze training history to determine common training exercises is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Similarly, specification Paragraph 33, Figure 1 Element 170 merely discloses at a very high level of generality that an undisclosed AI learning model maybe utilized to analyze training history.  The AI learning model as well as the AI analysis to determine common training exercises is simply an undefined black box into which training data in input and automagically common exercises are determined.  This brief mention of an undisclosed artificial intelligence model that may be used to analyze training history to determine common training exercises is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraphs 37 and 51 likewise discuss at a very high level of generality that a desired/wished for capability of the invention is performing AI analysis of training history to determine common training exercises.  However these paragraphs like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for determining common training exercises from training history much alone a specific artificial intelligence model/analysis capable of a “perform an artificial analysis of a training history associated with multiple employees and determine the common training exercise associated with multiple employees based on results of the artificial intelligence analysis”
Specification Paragraph 42 discloses that a wished for capability is an artificial intelligence driven system to track, propose and recommend training based on operational risk and training evidence.  This paragraph fails to disclose any analysis of training history, or determining common training exercises from training history or a “an artificial intelligence learning model configured to perform an artificial analysis of a training history associated with multiple employees and determine the common training exercise associated with multiple employees based on results of the artificial intelligence analysis” as claimed.
Specification Paragraph 52 mentions a undisclosed AI model/analysis for the purpose of identify training needs (Figure 6, Element 610), wherein the AI model/analysis is merely a black box.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.  
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “an artificial intelligence learning model configured to perform an artificial analysis of a training history associated with multiple employees and determine the common training exercise associated with multiple employees based on results of the artificial intelligence analysis” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to determine to analysis training history to determine common training exercises OR HOW to utilizing an undisclosed AI model to determine common training exercises).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “determining a common training exercise associated with multiple employees (Claims 5,14), “determining the common training exercises associated with multiple employees includes performing artificial intelligence analysis of a training history associated with the multiple employees” (Claim 6) and “an artificial intelligence learning model configured to perform an artificial analysis of a training history associated with multiple employees and determine the common training exercise associated with multiple employees based on results of the artificial intelligence analysis” (Claim 15) as claimed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8-10, 12, 13, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Whitlow et al., U.S. Patent Publication No. 20120075122.

Regarding Claims 1 and 10, Whitlow et al.  discloses a system (processor, memory, network module; Figure 1; Paragraphs 15, 18) and method (Paragraph 6; Figure 5) comprising:
Retrieving roster (personnel/employee list) data from a roster database (e.g. pilot/crew related data; Figure 1, Element 122; Paragraph 23);
Determining from the roster data whether an employee has a period of downtime (fatigued, incapacitated, sick, ill, underperforming, etc. or slow period/time or inattentive; Figure 1, Element 122; Figure 2, Element 202; Figure 5, Elements 502, 504; Paragraphs 23, 25, 29-34; Paragraph 37 embedded training appropriate/safe time; Paragraph 57 – cockpit activity low); and
Selecting a training exercise (activity, lesson, course, work, etc.) applicable to the employee (Figure 2, Elements 208, 212; Figure 5, Element 506; Paragraphs 27, 38, 56-58); and
Sending a notification to an electronic device associated with the employee wherein the notification includes an offer to perform the training exercise (Figure 2, Element 212, 206; Figures 3, 4; Figure 5, Elements 506, 510; Paragraphs 28, 29, 35, 41).

Regarding Claims 3 and 12, Whitlow et al. discloses a system and method comprising
Retrieving flight data from a flight databases, wherein the flight data corresponds to a flight associated with the employee (Figure 1, Element 122; Figure 2, Element 202; Figure 5; Paragraphs 23, 38, 51, 56-58);
Determining a training concept (topic, area, subject, etc.) associated with the flight (Figure 5, Elements 502, 504; Paragraphs 26, 27, 56-58); and
Selecting the training exercise from multiple training exercises wherein the training exercises are associated with the training concept (Figures 2, Elements 208, 212; Figure 5; Paragraphs 27, 37, 38, 56-58).

Regarding Claims 4 and 13, Whitlow et al. discloses a system and method wherein selecting the training exercises associated with the employee further comprises retrieving regulatory OR audit (e.g. monitoring employee/pilot/crew state, drowsiness, fatigue, workload, etc.; Figure 1, Element 122; Figure 2, Element 202; Figure 5; Paragraphs 23, 38, 51, 56-58)

Regarding Claims 8 and 17, Whitlow et al. discloses a method and system wherein the employee is a pilot or aircraft engineer or ground operation crew member or cabin crew member (Abstract; Figures 1, 2; Paragraphs 6, 27, 37).

Regarding Claims 9, 18 and 20, Whitlow et al. discloses a system and method further comprising providing feedback (e.g. response to alert/training exercises; Figure 4, Element 408) to a learning management system (Figure 1, Element 119; Paragraphs 36, 37, 48).

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Whitlow et al., U.S. Patent Publication No. 20120075122 in view of Slovacek, U.S. Patent Publication No. 20180091651 and further in view of Official Notice.

Regarding Claims 2 and 11, Whitlow et al. does not strictly limited down time to include scheduled available time during a flight or scheduled downtime during a flight of a layover before a flight as claimed.

Slovacek, from the same field of employee training, discloses a system and method for notifying an employee of training during a scheduled downtime (e.g. no working, available but not answering class, etc.; Paragraphs 44, 46, 49 – on-the-fly training).

It would have been obvious to one skilled in the art that the system and method as disclosed by Whitlow et al. with its ability to provide employee training based on the state/status of the employee would have benefited from providing training exercises to an employee based on a scheduled downtime/break/availability, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Neither Whtilow et al. nor Slovacek strictly limited the downtime flights as claimed.

Official notice is taken that it is old and well-known for employee duty rosters/shift schedules/work schedules to include scheduled break, rest or other ‘downtimes’ ((availability, free time, break, rest, unscheduled, open, etc. ) as part of the employees schedules; including but not strictly limited for example to pilots/flight crew duty rosters/schedules including rest and layover times.  Support for this old and well-known fact can be found in at least the following references:  U.S. Patent Publication No. Chang et al. 20030105616; Kubo, U.S. Patent Publication No. 20170116551).
Further it is old and well-known for pilots, and other employees, to take online training classes during ‘downtime’.  Support for this old and well-known fact can be found in at least the following reference(s):  Cox, Ask the Captain:  What do pilots do during down time? (2013; See Paragraph 3, Page 1).

It would have been obvious to one skilled in the art that the system and method as disclosed by Whitlow et al. and Slovacek with its ability to notify and schedule employee/flight/crew training during various scheduled downtimes would have benefited from taking into utilizing the well-known and conventional flight crew schedules/duty rosters, which include break/rest times, in order to identify downtime for pilots/crew in view of the disclosure of official notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 19, claim 19 recites similar limitations to Claims 1-3 and 10-12 and is therefore rejected using the same art and rationale as applied in the rejection of Claims 1-3 and 10-12.





Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Whitlow et al., U.S. Patent Publication No. 20120075122 and further in view of Official Notice.

Regarding Claims 7 and 16, Whitlow et al. does not expressly disclose the phrase simulation.

Official notice is taken that utilizing/providing training simulations for employees, especially pilots and/or flight crews is old, very well-known conventional and routine.  Support for this old and well-known fact can be found in at least the following reference(s):  Chawez et al., U.S. Patent Publication No. 20160019808; Liberatore et al., U.S. Patent Publication No. 20190244537.
Accordingly, it would have been obvious to one skilled in the art for the system and method of Whitlow et al. to utilizing simulations, of any ‘fidelity’ level, in order to provide training exercises to employees/pilots/crew in view of Official Notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623